--------------------------------------------------------------------------------

Execution Version

DEPOSIT ESCROW AGREEMENT

          This Deposit Escrow Agreement is entered into as of October 23, 2006,
by and among Platinum Diversified Mining USA, Inc., a Delaware corporation (the
“PDM USA”), NORD Resources Corporation (“NORD”) and American Stock Transfer &
Trust Company (the “Escrow Agent”). Capitalized terms not otherwise defined
herein shall have the respective meanings ascribed to them in the Merger
Agreement (as defined below).

          WHEREAS, PDM USA, Platinum Diversified Mining, Inc., a Cayman Islands
corporation (“PDM”) and NORD have entered into an Agreement and Plan of Merger
dated as of October 23, 2006 (the “Merger Agreement”) by and among NORD, PDM,
PDM USA and a subsidiary of PDM USA, pursuant to which such subsidiary will be
merged (the “Merger”) into NORD which, as the surviving corporation (the
“Surviving Corporation”), will become a wholly-owned subsidiary of PDM USA;

          WHEREAS, the Merger Agreement provides that a deposit of up to One
Million Dollars (US$1,000,000) (the “Deposit Fund”) will be established to (i)
provide NORD with Security in the event that the holders of PDM Shares do not
approve the Merger and (ii) to the extent that the holders of PDM Shares do
approve the Merger and the Merger closes, act as a down payment of the Final Net
Merger Consideration under the Merger Agreement; and

          WHEREAS, the parties hereto desire to establish the terms and
conditions pursuant to which such Deposit Fund will be established and
maintained.

          NOW, THEREFORE, the parties hereto hereby agree as follows:

          1.      Establishment of Deposit Fund. By virtue of the execution of
the Merger Agreement, the parties have agreed to establish the Deposit Fund. The
parties have further agreed that the Deposit Fund will be distributed as
follows: (a) to NORD if the holders of PDM Shares do not approve the Merger, (b)
to PDM if the holders of PDM Shares do approve the Merger but the NORD
Stockholders do not approve the Merger and (c) into the Exchange Fund for
distribution to the holders of Securities of NORD at the Effective Time.

          2.      Escrow and Indemnification.

                    (a)      Deposit Fund Amount. At the date hereof, PDM USA
shall deposit with the Escrow Agent, by wire transfer, Five Hundred Thousand
Dollars (US$500,000). The Escrow Agent hereby acknowledges receipt of such sum.
On each of November 30, 2006 and December 27, 2006, PDM USA shall further
deposit Two Hundred Fifty Thousand Dollars (US$250,000) on each such date with
the Escrow Agent, by wire transfer. The amount actually deposited in the Deposit
Fund on the occurrence of any of the events in Section 1 above shall be deemed
to be the Deposit Fund. The Deposit Fund shall be held as a trust fund and shall
not be subject to any lien, attachment, trustee process or any other judicial
process of any creditor of any party hereto. The Deposit Fund shall be invested
in accordance with Section 4 of this Agreement. The Escrow Agent agrees to hold
the Deposit Fund in an escrow account subject to the terms and conditions of
this Agreement.

--------------------------------------------------------------------------------

Execution Version

                    (b)      Transferability. The respective interests of NORD
and PDM USA in the Deposit Fund ultimately available for distribution shall not
be assignable or transferable, other than by operation of law. Notice of any
such assignment or transfer by operation of law shall he given to the Escrow
Agent and the other party, and no such assignment or transfer shall he valid
until such notice is given.

          3.      Disbursement of Deposit Fund.

                    (a)      Disbursement by Escrow Agent. The Escrow Agent
shall disburse the Deposit Fund only in accordance with (i) a written instrument
delivered to the Escrow Agent that is executed by both PDM USA and NORD and that
instructs the Escrow Agent as to the disbursement of some or all of the Deposit
Fund, as the case may be, (ii) an order of a court of competent jurisdiction, a
copy of which is delivered to the Escrow Agent by either PDM USA or NORD, that
instructs the Escrow Agent as to the disbursement of some or all of the Deposit
Fund, as the case maybe, or (iii) the provisions of Section 3(b) and Section
4(b). In addition, upon delivery of an officer’s certificate from PDM USA
certifying that the holders of PDM shares have not approved the Merger, the
Escrow Agent shall disburse the Deposit Fund to NORD. Further, upon delivery of
(i) an officer’s certificate from PDM USA certifying that the holders of PDM
shares have approved the Merger and (ii) an officer’s certificate from NORD
certifying that the NORD Stockholders have not approved the Merger, the Escrow
Agent shall disburse the Deposit Fund to PDM USA. Finally, upon delivery of a
certified and filed copy of the Certificate of Merger at the Effective Time by
either PDM USA or NORD, the Escrow Agent shall disburse the Deposit Fund to the
Exchange Fund held by the Escrow Agent as the Paying Agent.

                    (b)      Early Disbursement of Deposit Fund. At any time
after December 29, 2006, if either PDM USA or NORD has terminated the Merger
Agreement pursuant to Section 7.2(c) of the Merger Agreement, NORD may deliver a
notice to the Escrow Agent with a copy to PDM USA that the Merger Agreement has
been terminated pursuant to such section of the Merger Agreement. Upon delivery
of such notice, the Escrow Agent shall distribute to NORD all of the Deposit
Fund then held in escrow.

                    (c)      Final Disbursement of Deposit Fund. At any time
after February 15, 2007, if the Merger has not closed in accordance with the
terms of the Agreement, PDM USA may deliver a notice to the Escrow Agent with a
copy to NORD that the Merger Agreement has been terminated pursuant to Section
7.2(a) of the Merger Agreement. Upon delivery of such notice, the Escrow Agent
shall distribute to PDM USA all of the Deposit Fund then held in escrow.

                    (d)      Method of Disbursement. Any distribution of all or
a portion of the Deposit Fund to NORD or PDM USA pursuant to Sections 3(a), (b)
and (c) shall be made by wire transfer, as applicable and shall be made ten (10)
days after delivery of the proper notices or certificates set forth in Section
3(a), (b) and (c). Any distribution of all or a portion of the Deposit Fund to
the Exchange Fund shall be made in accordance with Section 2.2 of the Merger
Agreement.

2

--------------------------------------------------------------------------------

Execution Version

          4.      Investment of Deposit Fund.

                    (a)      Permitted Investments. Any monies held in the
Deposit Fund shall be invested by the Escrow Agent, to the extent permitted by
law and as directed by PDM USA, in (i) obligations issued or guaranteed by the
United States of America or any agency or instrumentality thereof; (ii)
obligations (including certificates of deposit and bankers’ acceptances) of
domestic commercial banks which at the date of their last public reporting had
total assets in excess of $500,000,000, (iii) commercial paper rated at least
A-1 or P-1 or, if not rated, issued by companies having outstanding debt rated
at least AA or Aa and (iv) money market mutual funds invested exclusively in
some or all of the securities described in the foregoing clauses (i), (ii) and
(iii). Absent receipt of specific written investment instructions from PDM USA,
the Escrow Agent shall have no obligation or duty to invest (or otherwise pay
interest on) the Deposit Fund. The Escrow Agent shall have no liability for any
investment losses, including without limitation any market loss on any
investment liquidated prior to maturity in order to make a payment required
hereunder.

                    (b)      Escrow Income. All interest and other income earned
from the investment of the Deposit Fund, after deduction of and remittance to
PDM USA of the amount of any taxes payable by PDM USA with respect to such
interest and other income (“Escrow Income Taxes”), shall be used to pay fees and
expenses of the Escrow Agent described in Section 5 below. The parties agree
that, for tax reporting purposes, all Escrow Income Taxes shall be taxable to
PDM USA. PDM USA agrees to provide the Escrow Agent with a certified tax
identification number by signing and returning a Form W-9 (or Form W-8, in the
case of non-U.S. persons) to the Escrow Agent prior to the date on which any
income earned on the investment of the Deposit Fund is credited to the Deposit
Fund. Five (5) days prior to any of the distributions set forth in Section 3(d),
PDM USA shall submit to the Escrow Agent, with a copy to NORD, a notice
specifying the Escrow Income Taxes so payable and showing in reasonable detail
the calculation of the applicable Escrow Income Taxes, and Escrow Agent shall
remit to PDM USA, out of the interest and other income earned on the Deposit
Fund, the amount so specified, and PDM USA shall be responsible for paying such
Escrow Income Taxes to the appropriate taxing authorities.

          5.      Fees and Expenses of Escrow Agent. The fees of the Escrow
Agent for the services to be rendered by the Escrow Agent hereunder shall be
deducted first from the interest and other income on the Deposit Fund and
second, if there are any remaining fees owed to the Escrow Agent after payment
from the interest and other income, from the Deposit Fund. The Escrow Agent
shall also be reimbursed for its reasonable expenses (including reasonable
attorney’s fees and expenses) incurred in connection with the performance of its
duties under this Agreement in the same manner as the fees owed to the Escrow
Agent.

          6.      Limitation of Escrow Agent’s Liability.

                    (a)      Limitation on Liability. The Escrow Agent shall
incur no liability with respect to any action taken or suffered by it in
reliance upon any notice, direction, instruction, consent, statement or other
documents believed by it to be genuine and duly authorized, nor for any other
action or inaction, except its own willful misconduct or gross negligence. The
Escrow Agent shall not be responsible for the validity or sufficiency of this
Agreement or any other

3

--------------------------------------------------------------------------------

Execution Version

agreement referred to herein. In all questions arising under the Escrow
Agreement, the Escrow Agent may rely on the advice of counsel, and the Escrow
Agent shall not be liable to anyone for anything done, omitted or suffered in
good faith by the Escrow Agent based on such advice. The Escrow Agent shall not
be required to take any action hereunder involving any expense unless the
payment of such expense is made or provided for in a manner reasonably
satisfactory to it. In no event shall the Escrow Agent be liable for indirect,
punitive, special or consequential damages.

                    (b)      Indemnification. PDM USA and NORD, jointly and
severally, agree to indemnify the Escrow Agent for, and hold it harmless
against, any loss, liability or expense incurred without gross negligence or
willful misconduct on the part of Escrow Agent, arising out of or in connection
with its carrying out of its duties hereunder.

          7.      Covenants.

                    (a)      Vote of the holders of PDM Shares. Within two (2)
business days of the EGM, PDM USA shall deliver an officer’s certificate to the
Escrow Agent certifying the results of the vote on the Merger by the holders of
PDM Shares.

                    (b)      Vote of the NORD Stockholders. Within two (2)
business days of the NORD Stockholders Meeting, NORD shall deliver an officer’s
certificate to the Escrow Agent certifying the results of the vote on the Merger
by the NORD Stockholders.

          8.      Termination. This Agreement shall terminate upon the
disbursement by the Escrow Agent of all of the Deposit Fund in accordance with
this Agreement; provided that the provisions of Section 6 shall survive such
termination.

          9.      Successor Escrow Agent. In the event the Escrow Agent becomes
unavailable or unwilling to continue in its capacity herewith, the Escrow Agent
may resign and be discharged from its duties or obligations hereunder by
delivering a resignation to the parties to this Escrow Agreement, not less than
60 days’ prior to the date when such resignation shall take effect. PDM USA may
appoint a successor Escrow Agent without the consent of NORD so long as such
successor is a United States branch of a United States bank with assets of at
least $500,000,000, and may appoint any other successor Escrow Agent with the
consent of NORD, which shall not be unreasonably withheld. If, within such
notice period, PDM USA provides to the Escrow Agent written instructions with
respect to the appointment of a successor Escrow Agent and directions for the
transfer of the Deposit Fund, as the case may be, then held by the Escrow Agent
to such successor, the Escrow Agent shall act in accordance with such
instructions and promptly transfer the Deposit Fund to such designated
successor. If no successor Escrow Agent is named as provided in this Section 9
prior to the date on which the resignation of the Escrow Agent is to properly
take effect, the Escrow Agent may apply to a court of competent jurisdiction for
appointment of a successor Escrow Agent.

          10.      General.

                    (a)      Entire Agreement. Except for those provisions of
the Merger Agreement referenced herein, this Agreement constitutes the entire
agreement among the parties and

4

--------------------------------------------------------------------------------

Execution Version

supersedes any prior understandings, agreements or representations by or among
the parties, written or oral, with respect to the subject matter hereof.

                    (b)      Succession and Assignment. This Agreement shall be
binding upon and inure to the benefit of the parties named heroin and their
respective successors and permitted assigns.

                    (c)      Counterparts and Facsimile Signature. This
Agreement may be executed in two or more counterparts, each of which shall be
deemed an original but all of which together shall constitute one and the same
instrument. This Agreement may be executed by facsimile signature.

                    (d)      Headings. The section headings contained in this
Agreement arc inserted for convenience only and shall not affect in any way the
meaning or interpretation of this Agreement.

                    (e)      Notices. All notices, instructions and other
communications hereunder shall he in writing. Any notice, instruction or other
communication hereunder shall be deemed duly delivered four business days after
it is sent by registered or certified mail, return receipt requested, postage
prepaid, or one business day after it is sent for next business day delivery via
a reputable nationwide overnight courier service, in each case to the intended
recipient as set forth below:

If to PDM USA:

Platinum Diversified Mining USA, Inc.
152 West 57th Street
54th Floor
New York, NY 10019
Attention: Corporate Secretary
Facsimile: (212) 581-0002

with a copy to:

Holland & Hart LLP
Attention: Kevin W. Johnson
555 Seventeenth Street
Suite 3200
Denver, CO 80202
Facsimile: (303) 295-8261

If to Nord:

NORD Resources Corporation
Attention: Ronald A. Hirsch
1 West Wetmore Road, Suite 203
Tucson, AZ 85705
Facsimile: (520) 292-0268

5

--------------------------------------------------------------------------------

Execution Version

with a copy to:

Lang Michener LLP
1500-1055 West Georgia Street
Vancouver, British Columbia
V6E 4N7
Attention: Stephen D. Wortley
Facsimile: (604) 893-2378

If to the Escrow Agent:

American Stock Transfer & Trust Company
59 Maiden Lane
New York, NY 10038
Facsimile: (718) 331-1852
Attention: Herbert J. Lemmer

Any party may give any notice, instruction or other communication hereunder
using any other means (including personal delivery, expedited courier, messenger
service, telecopy, telex, ordinary mail or electronic mail), but no such notice,
instruction or other communication shall be deemed to have been duly given
unless and until it actually is received by the party to whom it is intended.
Any party may change the address to which notices, instructions, or other
communications hereunder are to he delivered by giving the other parties notice
in the manner set forth in this Section.

                    (f)      Governing Law. This Agreement shall be governed by
and construed in accordance with the internal laws of the State of Delaware
without giving effect to any choice or conflict of law provision or rule
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of laws of any jurisdiction other than those of the State of
Delaware.

                    (g)      Amendments and Waivers. This Agreement may be
amended only with the written consent of PDM USA, the Escrow Agent and NORD. No
waiver of any right or remedy hereunder shall be valid unless the same shall be
in writing and signed by the party giving such waiver. No waiver by any party
with respect to any condition, default or hi-each of covenant hereunder shall be
deemed to extend to any prior or subsequent condition, default or breach of
covenant hereunder or affect in any way any rights arising by virtue of any
prior or subsequent such occurrence.

                    (h)      Submission to Jurisdiction. Each of the parties
hereto (i) submits to the jurisdiction of any state or federal court sitting in
the State of Delaware in any action or proceeding arising out of or relating to
this Agreement, (ii) agrees that all claims in respect of such action or
proceeding may be heard and determined in any such court, (iii) waives any claim
of inconvenient forum or other challenge to venue in such court, (iv) agrees not
to bring any action or proceeding arising out of or relating to this Agreement
in any other court and (v) waives any right it may have to a trial by jury with
respect to any action or proceeding arising out of or relating to this
Agreement. Each party agrees to accept service of any summons,

6

--------------------------------------------------------------------------------

Execution Version

complaint or other initial pleading made in the manner provided for the giving
of notices in Section 10(c), provided that nothing in this Section 10(h) shall
affect the right of any party to serve such summons, complaint or other initial
pleading in any other manner permitted by law.

[Remainder of Page Initially Left Blank]

7

--------------------------------------------------------------------------------

Execution Version

          IN WITNESS WHEREOF, the parties hereto have caused this Deposit Escrow
Agreement to be duly executed on the day and year first above written.

Platinum Diversified Mining USA, Inc.

 

By: /s/ Bobby E. Cooper                                                 
Name: Bobby E. Cooper                                                  
Title: Chief Executive Officer                                          

NORD Resources Corporation

 

By: /s/ Ronald A. Hirsch                                                 
Name: Ronald A. Hirsch                                                  
Title:
Chairman                                                                  

 

American Stock Transfer & Trust Company

 

By: /s/ H.J. Lemmer                                                           
Name: Herbert J. Lemmer                                                  
Title: Vice President                                                          

[Deposit Escrow Signature Page]

--------------------------------------------------------------------------------